            Case 7:21-cv-02860-NSR Document 6 Filed 04/15/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 CHRISTOPHER THOMAS HUNT, AS
 ADMINISTRATOR OF THE ESTATE OF
 DANIEL P. HUNT,                                        CIVIL ACTION NO.: 1:21-CV-02860

                         Plaintiff,

             -against-                                  AMENDED ANSWER
                                                        TO COMPLAINT
 PLANET FITNESS, INC., PLANET FITNESS
 FRANCHISING LLC, PLANET FITNESS                        JURY TRIAL DEMANDED
 ASSETCO LLC,

                         Defendants.

        DEFENDANTS’ AMENDED ANSWER TO PLAINTIFF’S COMPLAINT

       Defendants Planet Fitness, Inc., Planet Fitness Franchising LLC, and Planet Fitness

Assetco LLC (“Defendants”), by and through their attorneys, Harris Beach PLLC, respond as

follows to Plaintiff’s February 23, 2021 Complaint:

       1.      Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph “1” of the Complaint, and therefore deny the same.

       2.      Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph “2” of the Complaint, and therefore deny the same.

       3.      Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph “3” of the Complaint, and therefore deny the same.

       4.      Defendants deny that Planet Fitness, Inc. is a domestic corporation. Planet Fitness,

Inc. is organized under the laws of the state of Delaware, with its principal place of business in

New Hampshire. Except as explicitly admitted, Defendants deny the allegations in Paragraph “4”

of the Complaint.




                                                1
            Case 7:21-cv-02860-NSR Document 6 Filed 04/15/21 Page 2 of 6




       5.      Defendants admit that Planet Fitness Franchising LLC is a limited liability

company organized under the laws of the State of Delaware. Except as explicitly admitted,

Defendants deny the allegations in Paragraph “5” of the Complaint.

       6.      Defendants admit that Planet Fitness Assetco LLC is a limited liability company

organized under the laws of the State of Delaware. Except as explicitly admitted, Defendants deny

the allegations in Paragraph “6” of the Complaint.

       7.      Defendants deny the allegations contained in Paragraph “7” of the Complaint.

       8.      Defendants deny the allegations contained in Paragraph “8” of the Complaint.

       9.      Defendants admit that Planet Fitness Assetco LLC operates a Planet Fitness-

branded health club facility located at 1572 Route 9, Wappingers Falls, New York. Except as

explicitly admitted, Defendants deny the allegations in Paragraph “9” of the Complaint.

       10.     Defendants deny the allegations contained in Paragraph “10” of the Complaint.

       11.     Defendants deny the allegations contained in Paragraph “11” of the Complaint.

       12.     Defendants admit that Planet Fitness Assetco LLC owns and operates a Planet

Fitness-branded health club facility in a space that Planet Fitness Assetco LLC leases to the

exclusion of other uses and entities, located at 1572 Route 9, Wappingers Falls, New York. Except

as explicitly admitted, Defendants deny the allegations in Paragraph “12” of the Complaint.

       13.     Defendants deny the allegations contained in Paragraph “13” of the Complaint.

       14.     Defendants deny the allegations contained in Paragraph “14” of the Complaint.

       15.     Defendants deny the allegations contained in Paragraph “15” of the Complaint.

       16.     Defendants deny the allegations contained in Paragraph “16” of the Complaint.

       17.     Defendants deny the allegations contained in Paragraph “17” of the Complaint.

       18.     Defendants deny the allegations contained in Paragraph “18” of the Complaint.




                                                2
            Case 7:21-cv-02860-NSR Document 6 Filed 04/15/21 Page 3 of 6




       19.     Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph “19” of the Complaint, and therefore deny the same.

       20.     Defendants deny the allegations contained in Paragraph “20” of the Complaint.

       21.     Defendants deny the allegations contained in Paragraph “21” of the Complaint.

       22.     Defendants deny the allegations contained in Paragraph “22” of the Complaint.

       23.     Defendants deny the allegations contained in Paragraph “23” of the Complaint.

       24.     Defendants deny the allegations contained in Paragraph “24” of the Complaint.

       25.     Defendants deny the allegations contained in Paragraph “25” of the Complaint.

       26.     Defendants deny the allegations contained in Paragraph “26” of the Complaint.

       WHEREFORE, Defendants deny that Plaintiff is entitled to any relief.

                         AFFIRMATIVE AND OTHER DEFENSES

       Defendants intend to assert the following defenses and affirmative defenses in response to

the allegations of the Complaint, as well as such other defenses and affirmative defenses as may

become appropriate during the course of discovery in this matter:

       1.      Plaintiff cannot assert a claim against Planet Fitness, Inc. or Planet Fitness

Franchising LLC as neither entity owns, operates, or maintains the facility at issue.

       2.      Defendants are not subject to personal jurisdiction in this Court or in this state.

       3.      The Court lacks personal jurisdiction over Defendants.

       4.      Plaintiff’s Complaint should be dismissed because it fails to state a cause of action

upon which relief can be granted.

       5.      Any injuries and/or damages sustained by Plaintiff, as alleged in the Complaint,

were caused in whole or in part, by the contributory negligence and/or culpable conduct of Plaintiff




                                                 3
              Case 7:21-cv-02860-NSR Document 6 Filed 04/15/21 Page 4 of 6




and/or Decedent Daniel Hunt and not as a result of any contributory negligence and/or conduct on

the part of Defendants.

         6.      Plaintiff and/or Decedent Daniel Hunt is/are guilty of comparative culpable conduct

and his recovery, if any, should be diminished in proportion to his relative amount of comparative

fault.

         7.      Plaintiff and/or Decedent Daniel Hunt’s recovery is limited and/or barred by his

assumption of the risk.

         8.      Plaintiff and/or Decedent Daniel Hunt’s recovery is barred and/or waived by way

of the executed Membership Agreement, wherein Decedent voluntarily accepted full responsibility

on his own behalf and on behalf of his guests for the risk of injury or loss arising out of or related

to his use or his guest’s use of the facilities.

         9.      Defendants were not the proximate cause of any injury allegedly suffered by

Plaintiff and/or Decedent Daniel Hunt.

         10.     If Plaintiff and/or Decedent Daniel Hunt sustained the injuries alleged in the

Complaint, there was an intervening or superseding cause or causes leading to said injuries, and

therefore, any action on the part of Defendants was not the proximate or competent producing

cause of Plaintiff and/or Decedent Daniel Hunt’s alleged injuries.

         11.     If Plaintiff and/or Decedent Daniel Hunt sustained any injury or incurred any loss

or damages as alleged in the Complaint, the same were caused in whole or in part by acts or

omissions of others over whom Defendants are not responsible, and whose conduct Defendants

had no duty or reason to anticipate or control.




                                                   4
            Case 7:21-cv-02860-NSR Document 6 Filed 04/15/21 Page 5 of 6




        12.    The liability of Defendants, if any, is limited to the percentage of culpability found

against it by virtue of the fault of the other parties (both named and unnamed) and in accordance

with the laws of the State of New York.

        13.    The liability of Defendants, if any, to Plaintiff and/or Decedent for non-economic

loss is limited to its equitable share, determined in accordance with the relative culpability of all

persons or entities contributing to the total liability for non-economic loss, including named parties

and others over whom Plaintiff could have obtained personal jurisdiction with due diligence.

        14.    Plaintiff’s claims are barred as a result of laches, waiver, “unclean hands” and/or

estoppel.

        15.    Plaintiff’s claims are barred in whole or in part because Plaintiff and/or Decedent

Daniel Hunt failed to mitigate his damages, if any.

        16.    In the event Plaintiff recovers a verdict or judgment against Defendants, then said

verdict or judgment must be reduced by those amounts which have been, or will, with reasonable

certainty, replace or indemnify Plaintiff, in whole or in part, for any past or future claimed

economic loss, from any collateral source such as insurance, social security, workers compensation

or employee benefit programs.

        17.    Plaintiff’s claims are barred to the extent that Plaintiff and/or Decedent failed to

comply with applicable limitation periods.

        18.    Defendants incorporate the defenses of all others who are or may become parties to

this action as though more fully set forth herein.

        PLEASE TAKE NOTICE that Defendants reserve the right to plead additional defenses,

affirmative or otherwise, that may become known or apparent during the course of discovery in

this action.




                                                     5
          Case 7:21-cv-02860-NSR Document 6 Filed 04/15/21 Page 6 of 6




                                           JURY DEMAND

       PLEASE TAKE NOTICE that Defendants hereby demand a trial by jury for all issues so

triable, pursuant to Rule 38 of the Federal Rules of Civil Procedure.

       WHEREFORE Defendants demand judgment dismissing the Complaint, entering

judgment in favor of Defendants and against Plaintiff, awarding costs, attorneys’ fees and interest

to Defendants, and for such other and further relief as the Court deems just and proper.

Dated: New York, New York
       April 15, 2021



                                             By:
                                                     Peri A. Berger, Esq.
                                                     HARRIS BEACH PLLC
                                                     100 Wall Street, 23rd Floor
                                                     New York, New York 10005
                                                     Telephone: (212) 687-0100
                                                     Facsimile: (212) 687-0659
                                                     pberger@harrisbeach.com
                                                     Attorneys for Defendants


To:    All Counsel of Record (Via ECF)




                                                6
